Exhibit 10.10

THIRD MODIFICATION AGREEMENT

THIS THIRD MODIFICATION AGREEMENT (the "Agreement") is made as of the 26th day
of February, 2002, by and among E-LOAN, INC. (the "Borrower"), and GMAC Bank, a
federal saving bank (the "Lender").

BACKGROUND

The Borrower and the Lender entered into a Warehouse Credit Agreement, dated as
of November 1, 2001, as amended (as so amended, the "Warehouse Credit
Agreement") pursuant to which the Lender agreed to make advances (the
"Advances") to the Borrower in accordance with the provisions of the Warehouse
Credit Agreement. All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Warehouse Credit Agreement.

The Advances are evidenced by the Borrower's Amended and Restated Note, dated as
of December 17, 2001 (the "Note") in the stated principal amount of $70,000,000
and secured by, among other things, a Warehouse Security Agreement dated as of
November 1, 2001, as amended (as so amended, the "Warehouse Security Agreement")
between the Borrower and the Lender granting the Lender a security interest in
certain of the Borrower's assets.

The Borrower has requested that the Lender make certain modifications to the
terms of the Warehouse Credit Agreement, and the Lender has agreed to such
modification, subject to the terns and conditions of this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

Warehouse Credit Agreement

. The Warehouse Credit Agreement is hereby amended as follows:



The definition of "Commitment" contained in Section 1.01 of the Warehouse Credit
Agreement is amended to read in full as follows:

""Commitment" shall mean the obligation of the Lender to make Advances in an
aggregate principal amount outstanding at any time not to exceed $50,000,000, or
such other amount as Lender, in its sole discretion, may determine from time to
time, provided that during the period of February 26, 2002 through March 31,
2002, Commitment shall be increased to $70,000,000."

References to Credit Documents

. Upon the effectiveness of this Agreement:



Each reference in the Warehouse Credit Agreement to "this Agreement,"
"hereunder," "hereof," "herein" or words of like import, and each reference in
the Restated Note and the Warehouse Security Agreement to the Warehouse Credit
Agreement, shall mean and be a reference to the Warehouse Credit Agreement as
amended hereby;

Each reference in the Warehouse Credit Agreement and the Warehouse Security
Agreement to the Note shall mean and be a reference to the Restated Note; and

Each reference in the Warehouse Credit Agreement and the Note to the Warehouse
Security Agreement shall mean and be a reference to the Warehouse Security
Agreement as amended hereby.

Ratification of Documents

.



Except as specifically amended herein or amended and restated in the Restated
Note, the Warehouse Credit Agreement, the Note and the Warehouse Security
Agreement shall remain unaltered and in full force and effect and are hereby
ratified and confirmed.

The execution, delivery and effectiveness of this Agreement and the Restated
Note shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lender under the Warehouse Credit Agreement, the
Note or the Warehouse Security Agreement nor constitute a waiver of any default
or Event of Default under the Warehouse Credit Agreement, the Note or the
Warehouse Security Agreement.

Representations and Warranties

. The Borrower hereby certifies that (i) the representations and warranties
which it made in the Warehouse Credit Agreement and the Warehouse Security
Agreement are true and correct as of the date hereof and (ii) no Event of
Default and no event which could become an Event of Default with the passage of
time or the giving of notice, or both, under the Note, the Warehouse Credit
Agreement or the Warehouse Security Agreement exists on the date hereof.



Miscellaneous

.



This Agreement shall be governed by and construed according to the laws of the
State of Delaware without regard to principles of conflicts of laws and shall be
binding upon and shall inure to the benefit of the parties hereto, their
successors and assigns.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

This Agreement is intended to take effect as a document under seal.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

E-LOAN, INC.



By: _____________________
President

GMAC Bank



By: _____________________





--------------------------------------------------------------------------------


